If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


VERONIQUE EGGERTON,                                                  UNPUBLISHED
                                                                     December 22, 2022
               Plaintiff-Appellee,

v                                                                    No. 360251
                                                                     Wayne Circuit Court
DETROIT HOTEL SERVICES, LLC,                                         LC No. 20-007690-NO

               Defendant-Appellant.


Before: M. J. KELLY, P.J., and MURRAY and RIORDAN, JJ.

PER CURIAM.

         In this premises liability action, defendant, Detroit Hotel Services, LLC, appeals by leave
granted1 the trial court order denying its motion for summary disposition. For the reasons stated
in this opinion, we affirm.

                                        I. BASIC FACTS

        Detroit Hotel Services, LLC, operates and manages the Marriott Hotel Detroit Renaissance
Center. Plaintiff, Veronique Eggerton, was at the hotel for a multi-day conference. On
December 2, 2018, she was injured in the hotel’s ballroom, which was being used as a dining hall.
Eggerton wanted a cup of tea, so she walked toward a buffet table and got in line. While walking
in line between two tables, her “shoe caught on something,” which caused her to trip and fall. Her
shoulder was fractured because of the fall. Eggerton explained that she looked back to see what
had caused her to trip. She determined that it was “a metal grid.” One of the corners of the grid
was upturned. Eggerton did not know whether the corner of the grid was upturned prior to her
fall. She explained that she did not see the grid before her fall because there were “so many people
walking around, waiting in line” and because “with tables on one side, there was no way I could
have seen what was on the floor.” Photographs taken after the incident depict the grid as square-
shaped with a dark blue-green pattern and a gray trim around the edges. The carpet in the ballroom


1
 Eggerton v Detroit Hotel Servs, LLC, unpublished order of the Court of Appeals, entered April 4,
2022 (Docket No. 360251).


                                                -1-
was a pattern of dark colors (blue, teal, and black) with light accent colors (cream, gray, and white).
The carpet was installed in square quadrants with sharp lines and color contrasts between the
various patterned sections.

        The hotel’s director of engineering testified that the electrical grid’s condition was unsafe
and that, to make the grid safe, the rubber around the edge of the grid would need to be replaced
or taped down. He explained that, if a grid with unsafe edges is reported, then the protocol is to
tape down the edges in order to make sure that “no one trips.” However, despite identifying the
grid’s condition as unsafe, when asked if the edges of the grid should have been taped down, he
stated “not necessarily.” He added that there “is no fixed schedule” for taping or re-taping the
electrical grids and that his department takes care of “[a]nything that is reported to us,” but that
they do not “go around looking for any broken things.” The record also reflects that other electrical
grids in the ballroom were taped down on the date of Eggerton’s fall. The hotel’s engineering
director explained that the other grids were taped to prevent people from falling.

        Eggerton filed a complaint alleging Detroit Hotel Services, LLC was liable for her injuries
under premises liability and ordinary negligence theories. Detroit Hotel Services, LLC moved for
summary disposition claiming that the grid was an open and obvious hazard and that Eggerton had
not established that it had notice of the hazard. In response, Eggerton argued that her claim
sounded in both ordinary negligence and premises liability, that the grid, including the upturned
corner, was not open and obvious and that Detroit Hotel Services, LLC had constructive notice of
the grid.

        Following oral argument, the trial court denied Detroit Hotel Services, LLC’s motion for
summary disposition. The court noted that, per Eggerton’s testimony, the ballroom was crowded,
the lighting was dim, and the carpet was multicolored. Under those circumstances, the court
concluded that “whether an average person with ordinary intelligence would have discovered the
defect would be a question of fact.” The court also determined that there was a fact question as to
whether Detroit Hotel Services, LLC had constructive notice based upon testimony that there were
no routine inspections to check for dangerous conditions.

       This appeal by leave granted follows.

                                  II. SUMMARY DISPOSITION

                                  A. STANDARD OF REVIEW

        Detroit Hotel Services, LLC argues that the court erred by denying its motion for summary
disposition because there is no question of fact regarding whether the grid was an open and obvious
hazard without any special aspects. This Court “review[s] de novo a trial court’s decision on a
motion for summary disposition.” El-Khalil v Oakwood Healthcare, Inc, 504 Mich 152, 159; 934
NW2d 665 (2019). When considering a motion under MCR 2.116(C)(10), “a trial court must
consider all evidence submitted by the parties in the light most favorable to the party opposing the
motion.” Id. at 160. Only when there is no genuine issue of material fact may the motion be
granted. See id. “A genuine issue of material fact exists when the record leaves open an issue
upon which reasonable minds might differ.” Id. (quotation marks and citation omitted).



                                                 -2-
                                          B. ANALYSIS

                                  1. NATURE OF THE CLAIM

         Detroit Hotel Services, LLC asserts that Eggerton’s claim is grounded in premises liability,
not ordinary negligence. We agree. “If the plaintiff’s injury arose from an allegedly dangerous
condition on the land, the action sounds in premises liability rather than ordinary negligence; this
is true even when the plaintiff alleges that the premises possessor created the condition giving rise
to the plaintiff’s injury.” Buhalis v Trinity Continuing Care Servs, 296 Mich App 685, 692; 822
NW2d 254 (2012). Further, “[w]hen the claim is based on a condition of the premises, liability
arises solely from the defendant’s duty as an owner, possessor, or occupier of land.” Pugno v Blue
Harvest Farms, LLC, 326 Mich App 1, 13; 930 NW2d 393 (2018) (quotation marks and citation
omitted). In this case, Eggerton’s claim arose from a condition on Detroit Hotel Services, LLC’s
property (the electrical grid on the ballroom floor). Thus, the claim sounds only in premises
liability.

                                    2. OPEN AND OBVIOUS

        Detroit Hotel Services, LLC next asserts the trial court erred by determining that there was
a question of fact as to whether the hazard was open and obvious. We disagree. “[A] premises
possessor owes a duty to an invitee to exercise reasonable care to protect the invitee from an
unreasonable risk of harm caused by a dangerous condition on the land.” Lugo v Ameritech Corp,
464 Mich 512, 516; 629 NW2d 384 (2001). However, the premises owner’s duty does not extend
to conditions that are “open and obvious.” Id. If the conditions “are so obvious that the invitee
might reasonably be expected to discover them, an invitor owes no duty to protect or warn the
invitee unless he should anticipate the harm despite knowledge of it on behalf of the invitee.” Id.
(quotation marks and citation omitted). In analyzing whether a condition is open and obvious, we
use the objective test of “whether a reasonable person in [plaintiff’s] position would foresee the
danger.” Joyce v Rubin, 249 Mich App 231, 238-239; 642 NW2d 360 (2002) (quotation marks
and citation omitted). Likewise, we analyze whether “an average user with ordinary intelligence
[would] have been able to discover the danger and the risk presented upon casual inspection.” Id.
at 238 (quotation marks and citation omitted).

        Detroit Hotel Services, LLC points to evidence in the record indicating that the hazard was
open and obvious. Specifically, Detroit Hotel Services, LLC notes that even in the dim lighting,
Eggerton stated that she did not have difficulty seeing in the ballroom. She also admitted that,
after she fell, she looked behind her and saw that she had tripped over a grid. Eggerton stated that
she noticed and was aware of similar electrical grids throughout the room before her fall. Detroit
Hotel Services, LLC further argues that the color and pattern of the grid is not similar to those of
the carpet; thus, the grid did not blend in with the surrounding carpet and the grid was readily
observable in contrast to the carpet. Finally, Detroit Hotel Services, LLC notes that Eggerton was
distracted while in the ballroom and that those distractions were not enough to preclude the open
and obvious doctrine. See Kennedy v Great Atlantic & Pacific Tea Co, 274 Mich App 710, 716;
737 NW2d 179 (2007) (stating that “mere distractions are not sufficient to prevent application of
the open and obvious danger doctrine.”).




                                                -3-
        Although the evidence highlighted by Detroit Hotel Services, LLC is supportive of its
argument that the hazard was not open and obvious, we have to view the evidence in the light most
favorable to Eggerton, the non-moving party. Eggerton testified in her deposition that she did not
see the grid until after she had tripped on it. Additionally, the ballroom was crowded, and “there
was [sic] so many people walking around, waiting in line” to get to the buffet tables. Eggerton
also testified that there was “no way” she could have seen the grid on the floor with how the tables
were arranged in the room. One of the tables to the side of the grid blocked the view of it.
Additionally, Eggerton stated that the lighting in the ballroom was “dim” and “not bright.”

        Further, the grid blended into the surrounding carpet pattern. Upon review of the
photograph of the grid and carpet, a reasonable person in Eggerton’s position may not have noticed
the grid as being different from the carpet pattern upon a casual inspection. The grid was a dark
bluish color with a gray-silver border. The carpet was predominantly dark blue and teal with
accents of gray, white, and cream. The grid was a square shape, and the carpet patterns appear to
be arranged in square quadrants. Consequently, because the color and pattern of the grid
reasonably blended in to the surrounding carpet (especially in a room with dim lighting), we
conclude that an average person of ordinary intelligence may not have immediately identified the
grid, including its upturned corner, as a hazard upon a casual inspection.

                                            3. NOTICE

       Finally, Detroit Hotel Services, LLC asserts that there was no question of material fact
regarding whether it had notice of the grid and its upturned corner. We disagree.

         A premises possessor’s “duty to a visitor depends on that visitor’s status.” Stitt v Holland
Abundant Life Fellowship, 462 Mich 591, 596; 614 NW2d 88 (2000). It is undisputed that
Eggerton was an invitee. “[A]n invitee is entitled to the highest level of protection under premises
liability law.” Id. at 597. The premises possessor “has a duty of care, not only to warn the invitee
of any known dangers, but the additional obligation to also make the premises safe, which requires
the [premises possessor] to inspect the premises and, depending upon the circumstances, make any
necessary repairs or warn of any discovered hazards.” Id. “A premises owner breaches its duty
of care when it knows or should know of a dangerous condition on the premises which the invitee
is unaware and fails to fix the defect, guard against the defect, or warn the invitee of the defect.”
Lowrey v LMPS & LMPJ, Inc, 500 Mich 1, 8; 890 NW2d 344 (2016) (quotation marks and citation
omitted).

         Therefore, in order for a plaintiff who is an invitee to prove that a premise possessor
breached its duty of care, the plaintiff must present evidence that the premises possessor had
“actual or constructive notice of the dangerous condition.” Id. at 10. To do so, the plaintiff must
show that the premises possessor knew of the alleged defect “or should have known of it because
of its character or the duration of its presence.” Id. at 11. Moreover, as clarified by our Supreme
Court in Lowrey, when moving for summary disposition, the premises possessor does not have “to
present evidence of a routine or reasonable inspection under the instant circumstances” in order to




                                                -4-
prove that it lacks notice. Id. at 10.2 Rather, in response to a summary disposition motion based
on an alleged lack of notice, the burden is on the plaintiff to present evidence of actual or
constructive notice. Id.

        In this case, Eggerton has not presented any evidence that Detroit Hotel Services, LLC had
actual notice of the alleged defect. Thus, she may only prevail is she presented sufficient evidence
to establish that there is a question of fact with regard to whether Detroit Hotel Services, LLC had
constructive notice. We conclude that, based on this record, she had done so.

        First, notwithstanding that Detroit Hotel Services, LLC owes its invitees—like Eggerton—
a duty to make the premises safe by inspecting the premises and making necessary repairs or
otherwise warning its invitees of the hazards that it should have discovered, see Stitt, 462 Mich
at 597, the testimony shows that Detroit Hotel Services, LLC did not conduct any inspections. Its
director of engineering expressly stated that its protocol was reactionary. If a hazard were reported,
then it would be fixed. He stated that “[w]e don’t go around looking for any broken things.”
Second, Eggerton presented evidence that the electrical grids, like the one that she tripped on, were
known to be a safety hazard. The director of engineering explained that the hotel had a protocol
to tape down the edges of any grids that are reported to be unsafe. The reason they are taped is to
make sure that “no one trips.” At the time of Eggerton’s accident, several other metal grids in the
ballroom had been taped down to prevent tripping. Moreover, when presented with a photograph
of the grid that Eggerton tripped on, the director first acknowledged that the upturned edge was a
safety hazard. He explained that to fix it, the rubber around the grid would either have to be
replaced or the edges would have to be taped down. He also stated, however, that the edges of the
grid Eggerton tripped should not have necessarily been taped down in this case.

        Viewing the above evidence in the light most favorable to Eggerton, it is reasonable to
infer that the electrical grids in the ballroom had ongoing safety concerns. That is, there nature
was such that they presented an ongoing and known risk of becoming defective and tripping the
hotel’s guests. Rather than proactively examining the grids prior to inviting its invitees to traverse
the ballroom, Detroit Hotel Services, LLC adopted a protocol wherein it would conduct no
inspections and instead would take corrective action only after a hazard had been reported.
Further, it is reasonable to infer that the defect existed prior to Eggerton’s fall. She presented
photographs of the upturned corner of the grid. She also testified that her foot caught on
something. She did not know if the grid’s corner had been upturned to the same degree as shown
in the photograph prior to her fall. However, it is reasonable to infer that if the corner had been
securely affixed to the floor, the contact between her foot and the edge of the grid would not have
led to a significant upturn to the corner. Under such circumstances, a jury could reasonably infer
that the nature of the condition was such that Detroit Hotel Services, LLC should have been aware
of the defect prior to Eggerton’s fall. The trial court, therefore, did not err by determining that



2
  We note that, although Lowrey stated that a premises possessor does not have to present evidence
of its inspections, Lowrey, 500 Mich at 9-10, it did not profess to diminish the premises possessor’s
duty of care, which includes an obligation to make its premises safe for its invitees by conducting
inspections, Stitt, 462 Mich at 597.


                                                 -5-
there was a question of fact with respect to whether Detroit Hotel Services, LLC had notice of the
defect prior to Eggerton’s fall.

       Affirmed. Eggerton may tax costs as the prevailing party. MCR 7.219(A).

                                                            /s/ Michael J. Kelly
                                                            /s/ Christopher M. Murray
                                                            /s/ Michael J. Riordan




                                               -6-